Citation Nr: 1545241	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  09-43 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for right eye loss of vision (blindness). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to March 1965.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 
In his November 2009 appeal, the Veteran requested a hearing before the Board.  He withdrew that hearing request in February 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   


REMAND

The evidence of record shows that the Veteran entered active service in September 1964 with 20/20 vision in both eyes.  In October 1964, he started complaining of blurred vision, which he reported pre-existed his active service.  Visual acuity was 20/30 in the right eye and 20/25 in the left eye, and he was diagnosed with "intermittent blurring" without a need for glasses.  

In November 1964, his visual acuity was 20/20 again, but he was referred for prescription glasses.  In March 1965, the Veteran's separation examination showed a diagnosis of bilateral astigmatism requiring correction by glasses, which was pre-existing his active service.  His visual acuity was 20/40 bilaterally, correctable to 20/20.  

Private treatment records from December 2000 to October 2008 showed that the Veteran was blind in the right eye, and had a history of cataract of the right eye with corrective lens placement.      

The evidence of record does not contain a medical opinion stating whether the Veteran's right eye disorder, which he reported pre-existed his service, was aggravated by his active service, and whether that aggravation lead to his current right eye blindness.  As such, the Board finds that the Veteran should undergo a VA visual examination. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of his right eye loss of vision. The entire claim file must be reviewed by the examiner.  All necessary testing should be conducted.  

a) The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current vision loss (if any) is related to the Veteran's active service, to include the Veteran's complaints of blurred vision.

b) The examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any pre-existing visual disorders that the Veteran had were aggravated (made permanently worse by) the Veteran's active service.  

c) The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2. After the above development is completed, readjudicate the claim on the merits.  If the benefits sought are not granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and afford them a reasonable opportunity to respond.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




